UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED November 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number 000-26331 GREYSTONE LOGISTICS, INC. (Exact name of registrant as specified in its charter) Oklahoma 75-2954680 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 1613 East 15thStreet, Tulsa, Oklahoma 74120 (Address of principal executive offices)(Zip Code) (918) 583-7441 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to post and submit such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yes o No x Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:January 9, 2011 - 26,111,201 GREYSTONE LOGISTICS, INC. FORM 10-Q For the Period Ended November 30, 2011 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Page Consolidated Balance Sheets as of November 30, 2011 (Unaudited) and May 31, 2011 1 Consolidated Statements of Operations (Unaudited) For the Six-Month Periods Ended November 30, 2011 and 2010 2 Consolidated Statements of Operations (Unaudited) For the Three-Month Periods Ended November 30, 2011 and 2010 3 Consolidated Statements of Cash Flows (Unaudited) For the Six-Month Periods Ended November 30, 2011 and 2010 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 4.Controls and Procedures 12 PART II.OTHER INFORMATION Item 6.Exhibits 13 SIGNATURES 14 Index to Exhibits 15 ITEM 1.Financial Statements. Greystone Logistics, Inc. and Subsidiaries Consolidated Balance Sheets November 30, May 31, (Unaudited) Assets Current Assets: Cash $ $ Accounts receivable - Trade, net of allowance of $75,000 at November 30, 2011 and May 31, 2011 Related party Inventory Prepaid expenses and other Total Current Assets Property, Plant and Equipment Less: Accumulated Depreciation ) ) Property, Plant and Equipment, net Other Assets Total Assets $ $ Liabilities and Deficit Current Liabilities: Current portion of long-term debt $ $ Advances payable - related party Current portion of variable interest entities' long-term debt — Preferred dividends payable — Accounts payable and accrued expenses Accounts payable and accrued expenses - related parties Total Current Liabilities Long-Term Debt, net of current portion Long-Term Debt of Variable Interest Entity, net of current portion — Deficit: Preferred stock, $0.0001 par value, 20,750,000 shares authorized, 50,000 shares issued and outstanding, liquidation preference of $5,000,000 5 — Common stock, $0.0001 par value Shares authorized: 5,000,000,000 Shares issued:26,111,201 at November 30, 2011 and May 31, 2011 Additional paid-in capital Accumulated deficit ) ) Total Greystone Stockholders' Deficit ) ) Noncontrolling interests Total Deficit ) ) Total Liabilities and Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Greystone Logistics, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Six Months Ended November 30, Sales $ $ Cost of Sales Gross Profit General, Selling and Administrative Expenses Operating Income (Loss) ) Other Income (Expense): Other Income (Expense) ) Interest Expense ) ) Total Other Expense, net ) ) Net Income (Loss) ) Income Attributable to Variable Interest Entities, net ) ) Preferred Dividends ) ) Net Income (Loss) Available to Common Stockholders $ $ ) Income (Loss) Available to Common Stockholders Per Share of Common Stock - Basic and Diluted $ $ ) Weighted Average Shares of Common Stock Outstanding - Basic and Diluted The accompanying notes are an integral part of these consolidated financial statements. 2 Greystone Logistics, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended November 30, Sales $ $ Cost of Sales Gross Profit General, Selling and Administrative Expenses Operating Income (Loss) ) Other Income (Expense): Other Income (Expense) ) — Interest Expense ) ) Total Other Expense, net ) ) Net Income (Loss) ) Income Attributable to Variable Interest Entities, net ) ) Preferred Dividends ) ) Net Income (Loss) Available to Common Stockholders $ $ ) Income (Loss) Available to Common Stockholders Per Share of Common Stock - Basic and Diluted $ $ ) Weighted Average Shares of Common Stock Outstanding - Basic and Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 Greystone Logistics, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended November 30, Cash Flows from Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Stock-based compensation — Changes in receivables Changes in inventory ) Changes in prepaid expenses and other ) Change in other assets ) Changes in accounts payable and accrued expenses Net cash provided by operating activities Cash Flows from Investing Activities: Purchase of property and equipment ) ) Cash Flows from Financing Activities: Proceeds from note payable to related party — Payments on long-term debt ) ) Payments on advances from related party ) ) Capital contributions to variable interest entity — Distributions by variable interest entity ) — Net cash provided by (used in) financing activities ) Net Increase in Cash Cash, beginning of period Cash, end of period $ $ Non-Cash Activities: Acquisition of equipment by capital lease or debt $ $ — Preferred dividend accrual Net decrease in liabilities due to deconsolidation of VIE — Supplemental Information: Interest paid The accompanying notes are an integral part of these consolidated financial statements. 4 GREYSTONE LOGISTICS, INC. Notes toConsolidated Financial Statements (Unaudited) Note 1.Basis of Financial Statements In the opinion of Greystone Logistics, Inc. (“Greystone”), the accompanying unaudited consolidated financial statements contain all adjustments and reclassifications, which are of a normal recurring nature, necessary to present fairly its financial position as of November 30, 2011, and the results of its operations and its cash flows for the six-month and three-month periods ended November 30, 2011 and 2010.These consolidated financial statements should be read in conjunction with the consolidated financial statements as of and for the fiscal year ended May 31, 2011 and the notes thereto included in Greystone's Form 10-K for such period. The results of operations for the six-month and three-month periods ended November 30, 2011 and 2010 are not necessarily indicative of the results to be expected for the full fiscal year. The accompanying financial statements have been prepared assuming that Greystone will continue as a going concern.Greystone reported a net loss for the fiscal year ended May 31, 2011 and net income for the two fiscal years prior thereto.Greystone believes that it has the capacity to produce sufficient plastic pallets to achieve profitability.However, Greystone continues to be dependent on one customer. Sales to this major customer were approximately 75% of pallet sales (61% of total sales) for the six-month period ended November 30, 2011 and 76% of pallet sales (55% of total sales) for the six-month period ended November 30, 2010. To date, Greystone has received substantial advances from investors to finance its operations and will require additional substantial funding and/or personal guarantees of debt in order to attain its business plan and continue to achieve profitable operations.Historically, Greystone has been successful in financing its operations primarily through short-term loans and personal guarantees of bank loans by its officers and directors. Management has continued to seek long-term and/or permanent financing, and on March 15, 2011, Greystone entered into an amended bank loan agreement which provides for a three-year term on Greystone’s primary indebtedness.While such amendment’s extended terms provided important near-term relief, profitable growth will still require additional capital resources. Neither the receipt of additional funding in adequate amounts nor the successful implementation of
